     Case 8:19-cv-01427-JLS-ADS Document 26 Filed 04/29/20 Page 1 of 2 Page ID #:98




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11   JON PASTORE, Individually and On         Case No.: 8:19-cv-01427-JLS-ADS
12   Behalf of All Others Similarly Situated,
13                  Plaintiff,
                                                 ORDER RE PROPOSED
14         vs.                                   DISMISSAL OF CLASS CLAIMS
15
16   OX CAR CARE, INC.,
17                  Defendant(s).
18
19         The Court has reviewed the parties’ Stipulation of Dismissal. (Doc. 25.)
20   In this putative class action, presumably based on settlement, the parties seek
21   dismissal of the individual claims of the named Plaintiff with prejudice and the
22
     class claims without prejudice. Upon review, the Court DENIES the parties’
23
     stipulation.
24
           The denial is without prejudice.
25
26         Where parties in a putative class action reach a settlement of the named

27   plaintiff’s individual claims, the named plaintiff must articulate why the factors
28   identified in Diaz v. Trust Territory of the Pacific Islands, 876 F.2d 1401, 1408


                                               -1-
Case 8:19-cv-01427-JLS-ADS Document 26 Filed 04/29/20 Page 2 of 2 Page ID #:99
